      Case 1:19-cv-00986-LG-RPM Document 88 Filed 09/13/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

HARRISON COUNTY, MISSISSIPPI;
HANCOCK COUNTY, MISSISSIPPI;
CITY OF BILOXI, MISSISSIPPI; CITY
OF D’IBERVILLE, MISSISSIPPI;
CITY OF WAVELAND, MISSISSIPPI;
MISSISSIPPI HOTEL AND LODGING
ASSOCIATION; MISSISSIPPI
COMMERCIAL FISHERIES UNITED,
INC.; PASS CHRISTIAN,
MISSISSIPPI; CITY OF
DIAMONDHEAD, MISSISSIPPI                                             PLAINTIFFS

v.                                               CAUSE NO. 1:19cv986-LG-RHW

MISSISSIPPI RIVER COMMISSION
and U.S. ARMY CORPS OF
ENGINEERS                                                          DEFENDANTS

            FINAL JUDGMENT OF DISMISSAL AS TO CERTAIN
               CLAIMS PURSUANT TO FED. R. CIV. P 54(b)

      The Court, having granted the [16] Motion to Dismiss for Lack of Jurisdiction

and Failure to State a Claim filed by the Mississippi River Commission and U.S.

Army Corps of Engineers by Memorandum Opinion and Order,

      IT IS THEREFORE ORDERED AND ADJUDGED that the [16] Motion to

Dismiss for Lack of Jurisdiction and Failure to State a Claim filed by the

defendants is GRANTED. All of the plaintiffs’ claims against the Mississippi River

Commission, as well as the plaintiff’s National Environmental Policy Act claims

against the United States Army Corps of Engineers, are DISMISSED WITH

PREJUDICE. The plaintiffs’ Magnuson-Stevens Act claims against the United

States Army Corp of Engineers shall remain pending.
      Case 1:19-cv-00986-LG-RPM Document 88 Filed 09/13/21 Page 2 of 2




      IT IS FURTHER ORDERED AND ADJUDGED that this Court hereby

certifies this judgment as a final judgment pursuant to Fed. R. Civ. P. 54(b) because

there is no just reason for delay.

      SO ORDERED AND ADJUDGED this the 13th day of September, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -2-
